John A. Fogleman, Justice, dissenting. I disagree with the result reached and with some of the observations made by the majority. I certainly do not agree that savings and loan associations arp not protected by the present statutes. The real difference in legislation relating to banks, as construed by this court, and that relating to savings and loan associations is that no designation in writing is required for a “joint tenancy” account in a savings and loan association to fix ownership of the account as between the parties, but it is required for a bank account. We should not reverse the probate court’s judgment unless it is clearly against the preponderance of the evidence. It seems to me that this is what causes the majority’s difficulty on appellant’s fourth point. It seems to me that the point was not well taken. Mrs. Box could open an account with the savings and loan association without ever signing a signature card, insofar as any legal requirement is concerned. The only requirement that she sign a card is that of the association, which has a perfect right to waive it. Furthermore, it is not necessary that she ever see a signature card. I think that there is a clear preponderance of the evidence that Mrs. Box was an applicant for the opening of a joint account. I find ample evidence that Mrs. Box opened the account. John Martensen, son-in-law of Mrs. Box, testified that when she died she was living with him and his wife. Through him, an exhibit not mentioned in the majority opinion and excluded by the probate judge was introduced. It was a memorandum written on one of the printed form letters used by First Federal Savings & Loan Association for the purpose of accomplishing a transfer of funds, to which was attached a draft for signature by the depositor. This memorandum was dated “02 Oct. 71” and bears the heading “MARTY TO DO” with the following enumeration: 1. BOOKS AND HOUSE TO BE JOINT WITH MARGY 2. CHANGE WILL SO MARGY WILL BE EXECUTOR 3. POWER OF ATTORNEY FOR MARTY SO HOUSE CAN BE CLOSED, MAINTAINED, AND RENTED AS NECESSARY 4. FIND OUT ABOUT CAR TITLE This list extends beyond a perforation which enables one to separate the letter and the draft, and actually ends where the printing on the draft form begins. A line was run through most of the printed matter on the draft. The same signature that appears on the drafts actually used to transfer the accounts also appears on the signature line provided on the draft form. Martensen testified that this document was signed by Blanche M. Box in the presence of her daughter and Martensen at the same time she signed the drafts. The “top part” or enumeration was done by him in the presence of Mrs. Box, according to Martensen. Martensen said he had several conversations with his mother-in-law about the transfer of these accounts, beginning in January 1971 in Santa Monica, where Mrs. Box was then living and continuing by means of telephone, letters and visits in Santa Monica in June of 1971 and September 1971. Pursuant to these conversations, Martensen continued, he made arrangements for the documents to accomplish the transfers. After Mrs. Box arrived in Fayetteville, she delivered the passbooks for her California accounts to Martensen. At the time all the documents were signed, Martensen was planning to go to California to close Mrs. Box’s house, put her furniture in storage and try to rent the house. Martensen testified that after the memorandum was signed, Mrs. Box handed it to him along with the letters and drafts for the transfer of the accounts. He said he took them to his office along with passbooks which Mrs. Martensen had previously had in her possession and put them in his safe until Monday, October 4, when he took them to Eason at the office of the association. He stated that Eason called him when the necessary papers for the transfer were received by the association. Eason specifically recalled having seen the memorandum. After receipt of it along with the letters and drafts, he mailed the drafts to the California institutions. He took the memorandum to constitute an instruction to open the account as a joint account of Mrs. Box and her daughter. A proffer of testimony by Martensen was made when the court sustained an objection. Martensen would have testified that Mrs. Box stated in the conversations he had with her that she wanted these funds transferred into a joint account in the names of herself and her daughter. He also would have testified, if the court had not sustained an objection, that Mrs. Box always referred to the savings and loan accounts as “books”. The trial court also sustained objections to the introduction of the exhibit, even though Eason stated that he saw it and acted upon it. An objection was also sustained to Eason’s testimony that he clearly understood the instructions on the memorandum and that it is quite common for people to refer to accounts in savings and loan associations as books. The proffered testimony did not come within the purview of the dead man’s statute. The court sustained objections, not on the basis of this'rule, however, but as hearsay. I frankly do not understand the basis of the court’s holding that the exhibit was hearsay. It clearly established Martensen’s authority to act as the agent of Mrs. Box in the matter of the “books”. It was written and presented to the president of the savings and loan association by Martensen and this officer of the association acted upon it. Insofar as this document and the conversations are concerned there was no effort to prove the truth of any facts stated by Mrs. Box. The proof was offered to show that the statements were made and if they were, they were certainly relevant. It was the veracity of Martensen that was in question, not that of Mrs. Box. Thus, this testimony is not hearsay. See Motor Insurance Corp. v. Lopez, 217 Ark. 203, 229 S.W. 2d 228. Flaherty & Whipple v. State, 255 Ark. 187, 500 S.W. 2d 87; Liberto & Mothershed v. State, 248 Ark. 350, 457 S.W. 2d 64; City of Springdale v. Weathers, 241 Ark. 772, 410 S.W. 2d 754. Statements made by a principal tending to show the authority of an agent are not incompetent as hearsay. Missouri Pacific Railroad v. Clements, 225 Ark. 268, 281 S.W. 2d 936; Flournoy v. Hewgley, 234 F. 2d 213 (10th Cir. 1956); Webb v. Webb, 116 Utah 155, 209 Pac. 2d 201 (1949). Directions to an agent by his superior are not hearsay, but substantive evidence of the agent’s authority or lack of it. Powerine Co. v. Grimm Stamp & Badge Co., 127 Neb. 165, 254 N.W. 722 (1934). Statements of the deceased to show her intentions were not inadmissible under the hearsay rule. Crawford v. Center, 193 Ark. 287, 100 S.W. 2d 83; Webb v. Webb, supra. Flournoy v. Hewgley, supra. See also John Hancock Mutual Life Ins. Co. v. Menson, 97 F. Supp. 320. Where there is an ambiguity in language used or it is shown that words used by parties are commonly accorded a meaning different from their ordinary meaning, parol evidence is admissible to explain them, to show the way in which a particular term is understood commercially, or in a particular trade or business or in local popular and general use. Paepcke-Leicht Lumber Co. v. Talley, 106 Ark. 400, 153 S.W. 833; Wilkes v. Stacy, 113 Ark. 556, 169 S.W. 796; Ft. Smith Appliance & Service Co. v. Smith, 218 Ark. 411, 236 S.W. 2d 583; Ellege v. Henderson, 142 Ark. 421, 218 S.W. 831; Taylor v. Union Sawmill Co., 105 Ark. 518, 152 S.W. 150; McCarthy v. McArthur, 69 Ark. 313, 63 S.W. 56; Jackson County Gin Co. v. McQuiston, 177 Ark. 60, 5 S.W. 2d 729; Davis v. Martin Stave Co., 113 Ark. 325, 168 S.W. 553. Testimony of the parties to show the meaning of such terms is admissible. Ellege v. Henderson, supra. Parol evidence is also admissible in such circumstances to explain the situation and relation of the parties and the surrounding circumstances. Clear Creek Oil & Gas Co. v. Bushmaier, 165 Ark. 303, 264 S.W. 830. I submit that all of the proffered testimony was admissible. When it is considered, it seems to me that the probate judge’s decree was correct, even though he did not consider it. On appeal in a chancery case, we consider evidence improperly excluded in the trial court. Cox v. Smith, 99 Ark. 218, 138 S.W. 978. As the majority points out, this appeal is governed by rules governing appeals in equity cases. I would affirm the decree.